 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (sometimes hereinafter referred to as Date”), by and between
WSI INDUSTRIES, INC., a Minnesota corporation (hereinafter referred “Loan
Agreement”) made effective as of this 15th day of February, 2017 (the “Effective
to as “Borrower”), and TRADITION CAPITAL BANK, a Minnesota state banking
corporation (hereinafter referred to as “Lender”).

 

WITNESSETH:

 

WHEREAS, Borrower has applied to Lender for a revolving line of credit up to the
principal amount of One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00) (the “Loan”) to fund working capital of the Borrower; and

 

WHEREAS, Lender is willing to agree to provide the Loan to the Borrower on the
terms and conditions more fully set forth in this Loan Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained the
parties hereto agree as follows:

 

1.       Documents Delivered by Borrower. To induce the Lender to commit to make
the requested Loan, and as a condition to an Advance (as defined herein) to the
Borrower, the Borrower shall, on the date hereof, deliver or cause to be
delivered to Lender the following, all of which shall be in form and substance
acceptable to Lender:

 

  1.1 Loan Agreement. This Loan Agreement executed by the Borrower and the
Lender;         1.2 Revolving Promissory Note. A Revolving Promissory Note of
even date herewith made by Borrower and payable to the order of Lender (“Note”)
up to the principal amount of One Million Five Hundred Thousand and 00/100
Dollars ($1,500,000.00) (the “Loan Amount”);         1.3 Guaranties. Guaranties
(each, a “Guaranty” and collectively, the “Guaranties”) of Borrower’s
obligations hereunder in favor of Lender executed and delivered by WSI
Industries, Co., a Minnesota corporation and WSI Rochester, Inc., a Minnesota
corporation (each, a “Guarantor” and collectively, the “Guarantors”),
guarantying the Loan as more fully set forth in each Guaranty.         1.4
Security Agreements. A Security Agreement executed by Borrower and each
Guarantor in favor of Lender (each a “Security Agreement” and collectively, the
“Security Agreements”), pledging all business assets of the Borrower and each
Guarantor, including accounts receivable, equipment, inventory and general
intangibles;         1.5 UCC Financing Statements. UCC Financing Statements
authorized and delivered by the Borrower and Guarantors for filing in such
offices as the Lender may deem necessary or desirable to perfect the security
interest granted by the Security Agreements (“Financing Statements”).

 

   

 

 

  1.6 Certificate and Resolution of Borrower. A Certificate of Incumbency and
Resolution executed by the Borrower with attached copies of the Borrower’s
organizational documents and a resolution authorizing the borrowing of the Loan
and execution and delivery of the Loan Document (the “Borrower Authority
Documentation”).         1.7 Certificate and Resolution of Each Entity
Guarantor. A Certificate of Incumbency and Resolution executed by each Guarantor
that is an entity with attached copies of such Guarantor’s organizational
documents and a resolution authorizing the guarantying of the Loan and execution
and delivery of the Guaranty (the “Guarantor Authority Documentation”).        
1.8 Affidavit Regarding Borrower. An Affidavit of Borrower setting forth certain
facts pertaining to the Borrower.         1.9 Affidavit Regarding Each
Guarantor. An Affidavit of Guarantor setting forth certain facts pertaining to
each Guarantor.         1.10 Searches. Complete five part searches (UCC, state
and federal tax liens, judgments, bankruptcies and pending litigation) on
Borrower and Guarantors from such offices as the Lender may request which
confirm there are no liens which would be prior to Lender’s interest (except as
approved by Lender);         1.11 Financial Statement. Current financial
statement from Borrower and Guarantors prepared in form and in manner acceptable
to Lender.

 

(The Loan Agreement, Note, Guaranties, Security Agreements, Financing
Statements, Borrower Authority Documents, Guarantor Authority Documentation,
Affidavit of Borrower, Affidavit of Guarantors, together with any other
documents executed and delivered in connection with the Loan, are hereinafter
collectively referred to as the “Loan Documents”).

 

2.       Commitment of Lender. So long as there exists no Event of Default
hereunder and no event has occurred which would be an Event of Default with the
giving of notice or lapse of time or both, and subject to all other terms and
conditions hereof, the Lender shall lend to the Borrower and Borrower may borrow
from the Lender against the Note for the account of Borrower up to the amount of
$1,500,000.00. The Borrower and Lender acknowledge and agree that the Note shall
be revolving and that any payments by Borrower applied to the principal balance
of the Note may be re-drawn by Borrower.

 

  2.1 Late Fees. Borrower agrees to pay a late payment service charge in an
amount equal to five percent (5.0%) of any installment of principal or interest
on the Note not received by the Lender within ten (10) days after the date due.

 

 2  

 

 

  2.2 Payments. Payments shall be made in accordance with the terms and
provisions of the Note.         2.3 Maturity. All unpaid principal of the Note
and all interest accrued thereon shall be due and payable on February 15, 2018.
        2.4 Computations. Interest on the Note and any other compensation
payable to Lender thereunder shall be computed on a 365/360 basis; that is, by
applying the ratio of the annual interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding.         2.5 Conditions Precedent
to each Advance. The obligation of Lender to make any advance against the Note
shall be subject to the further conditions precedent that on the date of each
such Advance the following statements shall be true (the receipt by the Borrower
of the proceeds of such Advance shall be deemed to constitute the representation
or warranty by the Borrower that such statements are true):

 

  (a) The representations and warranties contained in Section 3 hereof and the
affirmative covenants contained in Section 4 are true and correct on and as of
the date of such Advance as though made on or as of such date; and         (b)
No Event of Default, as hereinafter defined, has occurred and is continuing, or
would result from such Advance and no event has occurred which with the giving
of notice or passage of time or both would mature into an Event of Default
hereunder.

 

3.       Representations and Warranties. The Borrower represents and warrants
that:

 

  3.1 Organization, Qualification and Authorization. Borrower is a corporation,
validly existing and in good standing under the laws of the State of Minnesota;
has the power and authority to own its property and to carry on its business as
now being conducted; and is duly qualified and licensed to do business, and is
in good standing, in every jurisdiction in which the nature of the business in
which it is engaged makes such qualification or licensing necessary.         3.2
Organization, Qualification and Authorization. Each Guarantor is a corporation,
validly existing and in good standing under the laws of the State of Minnesota;
has the power and authority to own its property and to carry on its business as
now being conducted; and is duly qualified and licensed to do business, and is
in good standing, in every jurisdiction in which the nature of the business in
which it is engaged makes such qualification or licensing necessary.

 

 3  

 

 

  3.3 Validity of Obligations. Borrower has full power, right and authority to
execute and deliver this Agreement, the Loan Documents and all other documents
and agreements required to be delivered by it hereunder, to obtain the credit
herein provided for, and to perform and observe each and all of the matters and
things provided for in the Loan Documents. The execution and delivery of the
Loan Documents and the performance or observance of the terms thereof has been
duly authorized by all necessary company and member action and do not contravene
or violate any provision of law or any provision of the Borrower’s
organizational documents or any covenant, indenture or agreement of or binding
upon Borrower nor require the consent or approval of any governmental entity or
agency.         3.4 Title to Assets. The Borrower has good and marketable title
to all of its property and assets reflected in the latest financial statements
delivered to the Lender, subject to the encumbrances as therein detailed, and
subject to such restrictions, easements, encroachments and other encumbrances to
which such assets are customarily subject or which have no material adverse
effect on the value of or development of the Property.         3.5 Litigation.
To its actual knowledge, no actions, suits or proceedings are pending or, to
Borrower’s knowledge, threatened, against or affecting it before any court,
governmental or administrative body or agency which might result in any material
adverse change in the operations, business property, assets or condition
(financial or otherwise) of Borrower, or which would question the validity of
this Agreement or of any action taken or to be taken by the Borrower pursuant to
or in connection with this Agreement.         3.6 No Events of Default. No Event
of Default as hereinafter defined has occurred and is continuing as of the date
hereof and no event has occurred and is continuing which would be an Event of
Default hereunder were it not for any grace period specified herein or which
would become an Event of Default if notice thereof were given to Borrower.      
  3.7 Use of Proceeds. The Borrower shall use the proceeds to fund working
capital for the Borrower.         3.8 Financial Condition. The financial
statements of the Borrower heretofore furnished to the Lender, are complete and
correct in all material aspects and fairly present the financial condition of
the Borrower, as of the date of such statements, and have been accurately
prepared containing all relevant financial items. Since the most recent set of
financial statements delivered by the Borrower to the Lender, there have been no
material adverse changes in the financial condition of the Borrower.

 

 4  

 

 

  3.9 Licenses. The Borrower possesses adequate licenses, permits, franchises,
patents, copyrights, trademarks and trade names, or rights thereto, to conduct
its business substantially as now conducted and as presently proposed to be
conducted with Borrower.         3.10 Taxes. The Borrower has filed all tax
returns required to be filed and either paid all taxes shown thereon to be due,
including interest and penalties, which are not being contested in good faith
and by appropriate proceedings, or provided adequate reserves for payment
thereof, and the Borrower has no information or knowledge of any objections to
or claims for additional taxes in respect of federal income or excise profit tax
returns for prior years.

 

4.       Affirmative Covenants. The Borrower covenants and agrees with Lender
that so long as any amount remains unpaid on the Note, Borrower will:

 

  4.1 Maintain Assets. Maintain and keep its assets, properties and equipment in
good repair, working order and condition and from time to time make or cause to
be made all needed renewals, replacements and repairs so that at all times
Borrower’s business can be operated efficiently.         4.2 Insurance. Insure
and keep insured all of its property of an insurable value (except sign
structures, posters, or panels) under all risk policies in an amount reasonably
acceptable to the Lender and carry such other property insurance as is usually
carried by persons engaged in the same or similar business, all such insurance,
to name the Lender as loss payee, and from time to time furnish to Lender upon
request appropriate evidence of the carrying of such insurance, but not more
often than twice in a calendar year.         4.3 Financial Information. Furnish
to the Lender:

 

  (a) Within ninety (90) days after the end of Borrower’s fiscal year, a set of
consolidated audited financial statements for such fiscal year for Borrower and
Guarantors, including a balance sheet, statement of cash flow, profit and loss
statement and related statements prepared by a certified public accountant in
accordance with normal and customary accounting procedures, all in reasonable
detail;         (b) Within thirty (30) days after the end of each month, a set
of internally prepared consolidated financial statements for Borrower for the
previous month, including a balance sheet, statement of cash flow, profit and
loss statement and related statements in accordance with normal and customary
accounting procedures, all in reasonable detail;

 

 5  

 

 

  (c) Within forty-five (45) days after the end of each quarter, a set of
consolidated financial statements for Borrower for the previous quarter,
including a balance sheet, statement of cash flow, profit and loss statement and
related statements as such financial statements are approved by the Board of
Directors and in accordance with normal and customary accounting procedures, all
in reasonable detail;         (d) Within twenty (20) days of the request of
Lender, Borrower shall provide to Lender an accounts receivable aging and
inventory listing, both in form and content reasonably acceptable to Lender; and
        (e) Such other information as the Lender may reasonably request from
time to time.

 

  4.4 Access to Records. Permit any person designated by Lender, at Lender’s
expense upon at least twenty-four (24) hour reasonable prior notice, to visit
and inspect any of its properties, corporate books and financial records and to
discuss its affairs, finances and accounts with the principal officers of
Borrower, all at such reasonable times and as often as Lender may reasonably
request.         4.5 Taxes, Assessments and Charges. Promptly pay over to the
appropriate authorities all sums for taxes deducted and withheld from wages as
well as the employer’s contributions and other governmental charges imposed upon
or asserted against Borrower’s income, profits, properties and rental charges or
otherwise which are or might become a lien charged upon Borrower’s properties,
unless the same are being contested in good faith by appropriate proceedings and
adequate reserves shall have been established on Borrower’s books with respect
thereto.         4.6 Notification of Changes. Promptly notify the Lender of:

 

  (a) Any litigation which might materially and adversely affect Borrower;      
  (b) The occurrence of any Event of Default under this Agreement or any event
of which Borrower has knowledge and which, with the passage of time or giving of
notice or both, would constitute an Event of Default under this Agreement; or  
      (c) Any material adverse change in the operations, business, properties,
assets or conditions, financial or otherwise, of the Borrower.

 

  4.7 Company Existence. The Borrower shall maintain its corporate existence in
compliance with all applicable statutes, laws, rules and regulations.

 

 6  

 

 

4.8Books and Records. Keep true and accurate books, records and accounts in
accordance with sound accounting and bookkeeping practices.

 

  4.9 Reimbursement of Expenses. Promptly reimburse Lender for any and all
reasonable out-of-pocket expenses, and all fees and disbursements, including
actual and reasonable attorneys’ fees incurred and paid for by Lender, incurred
in connection with the preparation and performance of this Agreement and the
instruments and documents related thereto, and all expenses of collection of the
Loan to be made hereunder, including actual and reasonable attorneys’ fees
incurred and paid for by Lender.         4.10 Repayment of Excess Borrowings.
Immediately pay to the Lender any amounts by which the outstanding principal
balance of the Note exceeds the amount of the Loan.         4.11 Working
Capital. At all times while the Loan is outstanding, Borrower shall maintain
minimum Working Capital of no less than $4,500,000.00. “Working Capital” shall
be defined as current assets (to include cash, accounts, receivables and
inventory) minus current liabilities. The Working Capital covenant shall be
tested monthly commencing on March 31, 2017 and tested monthly thereafter.      
  4.12 Tangible Net Worth. At all times while the Loan is outstanding, Borrower
shall maintain a minimum Tangible Net Worth of no less than $9,000,000.00.
“Tangible Net Worth” shall be defined as net worth less intangible assets and
goodwill. The Tangible Net Worth shall be tested monthly commencing on March 31,
2017 and tested monthly thereafter.         4.13 Compliance Certificate. Within
thirty (30) days after the end of each month while the Loan is outstanding,
Borrower shall complete and submit a Compliance Certificate in the form attached
as Exhibit A, certifying the information contained thereof is true and correct.

 

5.       Negative Covenants. The Borrower hereby covenants and agrees with the
Lender that so long as any amount shall remain unpaid on the Note, or so long as
Lender has any obligation to make advances hereunder, Borrower will not:

 

  5.1 Merge, Consolidate or Sell. Merge or consolidate with or into another
entity, or lease, or sell all or substantially all of its property and business
to any other entity or entities.         5.2 Default on Other Obligations.
Default upon or fail to pay, beyond any applicable periods of grace, any of its
other debts or obligations as the same mature, unless the same are being
contested in good faith by appropriate proceedings and adequate reserves shall
have been established on Borrower’s books with respect thereto.

 

 7  

 

 

  5.3 Material Adverse Change. While the Loan is outstanding, Borrower shall not
have a material adverse change in its operations, business, properties, assets
or financial condition, which would materially impair to the risk of repayment
of the Note.

 

6.       Defaults.

 

  6.1 Events of Defaults. Each of the following occurrences shall constitute an
event of default hereunder (herein called an “Event of Default”):

 

  (a) Payment. Borrower shall fail to pay, within ten (10) days of when due, any
payments due under the Note; or         (b) Other Payments. Borrower shall fail
to pay any amounts other than those set forth in Section 6.1(a) herein required
by the Borrower under the Loan Documents within ten (10) days of when due; or  
      (c) Other Covenants or Agreements Herein. Borrower shall default in any
material respect in the due performance or observance of any term, covenant or
agreement contained in this Agreement or any of the other Loan Documents (other
than payments under the Note) and such default shall continue for a period of
thirty (30) days after written notice thereof shall have been given by Lender to
Borrower or if such default does not consist of the non-payment of money and
cannot reasonably be cured within thirty (30) days, for such longer period of
time not exceeding sixty (60) days as may be necessary to cure such default with
the exercise of due diligence so long as Borrower is diligently proceeding to
cure such default; or         (d) Default In Favor of Third Parties. Borrower
defaults under any loan, extension of credit, security agreement, purchase or
sales agreement, or any other agreement, in favor of any other creditor or
person that may reasonably be expected to materially affect Borrower’s ability
to repay the Note or perform Borrower’s obligations under any of the Loan
Documents and such default is not cured within thirty (30) days; or         (e)
Insolvency. Borrower or Guarantors shall: (i) become insolvent; (ii) suspend
business; (iii) make a general assignment for the benefit of its or their
creditors; (iv) admit in writing its, his or their inability to pay its, his or
their debts generally as they mature; (v) file a petition in bankruptcy or a
petition or answer seeking a reorganization, arrangement with creditors or other
similar relief under the Federal bankruptcy laws or under any other applicable
law of the United States of America or any State thereof; (vi) consent to the
appointment of a trustee or receiver for Borrower or for a substantial part of
its, his or their property; (vii) be adjudicated a bankrupt or fail to cause an
involuntary petition in bankruptcy to be dismissed within sixty (60) days after
the filing thereof; (viii) take any action for the purpose of effecting or
consenting to any of the foregoing; or (ix) have an order, judgment or decree
entered appointing a trustee, conservator or receiver for Borrower or Guarantors
or for a substantial part of its property, or approving a petition filed against
Borrower or Guarantors seeking a reorganization, arrangement with creditors or
other similar relief under the Federal bankruptcy laws or under any other
applicable law of the United States of America or any State hereof, which order,
judgment or decree shall not be vacated or set aside or stayed within sixty (60)
days from the date of entry; or

 

 8  

 

 

  (f) Representations and Warranties. If any material representation or warranty
contained in this Agreement or any of the other Loan Documents or any letter or
certificate furnished or to be furnished to the Lender by the Borrower pursuant
to this Agreement proves to be false in any material respect as of the date
executed or delivered to Lender; or         (g) Judgments. Judgments against
Borrower for the payment of money totaling in excess of $50,000.00 shall be
outstanding for a period of thirty (30) days without a stay of execution; or    
    (h) Material Adverse Change. Any Material Adverse Change shall occur in the
condition (financial or otherwise) of the Borrower or any Guarantor which, in
the reasonable opinion of the Lender, materially increases its risk with respect
to the Note; or         (i) Other Agreements. Borrower defaults under the terms
and conditions of any other agreements with or indebtedness to the Lender which
default is not cured within any applicable cure period, or if no cure period is
provided and such other default does not consist of non-payment of money, such
default is not cured within thirty (30) days of receipt of written notice from
Lender of such default, except no notice shall be provided for a default under
Section 6.1(a) or 6.1(b) herein.

 

  6.2 Lender’s Right Upon Default. Upon an Event of Default, Lender, at its
option, shall, in addition to any other remedies which it might be entitled to
by law, have the right to:

 

  (a) Cancel its obligations pursuant to this Loan Agreement;         (b) Refuse
to advance any further amount under the Note;

 

 9  

 

 

  (c) Accelerate amounts outstanding on the Note and demand their immediate
payment in full without presentment or other demand, protest, notice of dishonor
or any other notice of any kind, all of which are expressly waived;         (d)
Bring appropriate action to enforce performance and the correction of such
failure or default;         (e) Foreclose the security interests in the
collateral granted pursuant to the Security Agreements;         (f) Cure such
default on behalf of Borrower and add the amount necessary to cure such default
to the amount owing under the Note;         (g) Enforce any other rights or
remedies the Lender may have under the Loan Documents.         (h) Take such
other actions as may otherwise be available in equity or at law.

 

7.       Notices. Any notices given hereunder shall be in writing and shall be
deemed to have been given when delivered personally or two (2) days after
deposited in the United States mail, certified, postage prepaid, addressed as
follows:

 

  If to Borrower at: WSI Industries, Inc.     213 Chelsea Road     Monticello,
MN 55362     Attn: Paul Sheely         If to Lender at: Tradition Capital Bank  
  7601 France Avenue South, Suite 140     Edina, MN 55435     Attn: Natalia
Armitage

 

or addressed to any such party at such other address as such party shall
hereafter furnish by ten (10) days’ advance notice to the other party.

 

  7.1 Headings. The headings used in this Loan Agreement are for convenience
only and do not define, limit or construe the contents of this Loan Agreement.  
      7.2 Bindings on Successors and Assigns. Subject to the limitations
contained in this Loan Agreement, this Loan Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the parties hereto.      
  7.3 Survival of Warranties and Agreements. All of the representations,
warranties and agreements made herein, in the application for the Loan, any
other instrument required under this Loan Agreement or in connection with the
Loan shall survive the Closing and inure to the benefit of the Lender, its
successor and assigns.

 

 10  

 

 

  7.4 Counterparts. This Loan Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Loan Agreement by signing any such
counterpart.         7.5 Amendments. This Loan Agreement and the documents
related hereto may not be amended or modified, nor may any of their terms
(including without limitation, terms affecting the maturity of or rate of
interest on the Note) be modified or waived, except by written instruments
signed by the Lender and the Borrower.         7.6 Offset. Borrower hereby
grants to Lender a security interest in all accounts of Borrower with the
Lender. Upon the occurrence of an Event of Default, Lender is authorized at any
time and from time to time without notice to Borrower or to any other person,
any such notice being hereby expressly waived, to set off any and all deposits,
and any other indebtedness at any time held or owing by Lender, to or for the
credit or the account of Borrower, against the obligations and liabilities of
Borrower to Lender under this Loan Agreement and the Note.         7.7 Account
Relationship. Borrower acknowledges that it shall maintain its primary deposit
account, including its operating account, with the Lender. The monthly payment
due under the Note shall be automatically deducted each month out of the
operating account held by the Borrower at the Lender. Borrower shall be
responsible to ensure sufficient amounts exist in the deposit account for the
monthly payment amount to be under the Note and that a failure to keep
sufficient funds in the deposit account shall not alleviate Borrower’s
obligation to timely make payments under the Note.         7.8 Governing Law.
This Agreement and the rights and obligations of the parties hereunder and under
the Note, as applicable, and any other Loan Documents, shall be construed in
accordance with and governed by the laws of the State of Minnesota. Borrower
hereby consents to the jurisdiction of the Courts of Hennepin County, the State
of Minnesota, for any actions brought hereon or under the Note, as applicable.  
      7.9 No Waivers. No failure or delay on the part of the Lender in
exercising any right, power or privilege hereunder and no course of dealing
between the Borrower and Lender shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power, or privilege hereunder preclude
any other or further exercise thereof, or the exercise of any other right, power
or privilege.

 

 11  

 

 

  7.10 OFAC Lists. Borrower represents and warrants to Lender that: (i) no
Related Entity is (and to Borrower’s knowledge after diligent inquiry, no other
person holding any legal or beneficial interest whatsoever in Borrower, directly
or indirectly, is) included in, owned by, controlled by, acting for or on behalf
of, providing assistance, support, sponsorship, or services of any kind to, or
otherwise associated with any of the persons referred to or described in any
list of persons, entities, and governments issued by the Office of Foreign
Assets Control of the United States Department of the Treasury (“OFAC”) pursuant
to Executive Order 13224 – Blocking Property and prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism, as amended
(“Executive Order 13224”), or any similar list issued by OFAC or any other
department or agency of the United States of America (collectively, the “OFAC
Lists”); and (ii) none of the Related Entities are controlled by, acting for or
on behalf of, providing assistance, support, sponsorship, or services of any
kind to, or otherwise associated with any of the persons referred to or
described in any list of persons, entities, and governments issued by OFAC
pursuant to Executive Order 13224, or any other OFAC Lists. “Related Entity”
shall mean Borrower, Mortgagor, or Company or any member of Borrower, Mortgagor,
Company and any other affiliate of Borrower, Mortgagor, and Company which
directly or indirectly owns any legal or beneficial interest in Borrower.      
  7.11 Compliance with Anti-Terrorism Regulations.

 

  (a) Borrower hereby covenants and agrees that: (i) no Related Entity will be
included in, owned by, controlled by, act for or on behalf of, provide
assistance, support, sponsorship, or services of any kind to, or otherwise
associated with any of the persons referred to or described in any list of
persons, entities, and governments issued by OFAC pursuant to Executive Order
13224 or any other OFAC Lists; and (ii) none of the Related Entities will be
controlled by, act for or on behalf of, provide assistance, support,
sponsorship, or services of any kind to, or otherwise associate with any of the
persons referred to or described in any list of persons, entities, and
governments issued by OFAC pursuant to Executive Order 13224, or any other OFAC
lists.         (b) Borrower hereby covenants and agrees that it will comply at
all times with the requirements of Executive Order 13224; the International
Emergency Economic Powers Act, 50 U.S.C. Section 1701-06; the United and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56; the Iraqi Sanctions Act, Pub. L.
101-513, 104 Stat. 2047-55; the United Nations Participation Act, 22 U.S. C.
Section 287c; the Antiterrorism and Effective Death Penalty Act, (enacting 8
U.S.C. Section 219, 18 U.S.C. Section 2332d, and 18 U.S.C. Section 2339b); the
International Security and Development Cooperation Act, 22 U.S.C. Section 2349
aa-9; the Terrorism Sanctions Regulations, 31 C.F.R. Part 595; the Terrorism
List Government Sanctions Regulations, 31 C.F.R. Part 596; and the Foreign
Terrorist Organizations Sanctions Regulations, 31 C.F.R. Part 597 and any
similar laws or regulation currently in force or hereafter enacted
(collectively, the “Anti-Terrorism Regulations”).

 

 12  

 

 

  (c) Borrower herby covenants and agrees that if it becomes aware or receives
any notice that any Related Entity is named on any of the OFAC Lists (such
occurrence, an “OFAC Violation”), Borrower will immediately: (i) give notice to
Lender of such OFAC Violation; and (ii) comply with all laws applicable to such
OFAC Violation (regardless of whether the party included on any of the OFAC
Lists is located within the jurisdiction of the United States of America),
including without limitation, the Anti-Terrorism Regulations, and Mortgagor
hereby authorizes and consents to Lender’s taking any and all steps Lender deems
necessary, in its sole discretion, to comply with all Laws applicable to any
such OFAC Violation, including, without limitation, the requirements of the
Anti-Terrorism Regulations (including the “freezing” and/or “blocking” of
assets).         (d) Upon Lender’s request from time to time during the term of
the Loan, Borrower agrees to deliver a certification confirming that the
representations and warranties set forth in Section 7.10 above remain true and
correct as of the date of such certificate and confirming Borrower’s compliance
with this Section 7.11.

 

  7.12 Participations. Lender shall have the right to grant participations in
the Loan to one or more other lending institutions, and such participants shall
be entitled to the benefits of this Agreement, to the same extent as if they
were a direct party hereto; provided, however, that no such participation by any
such participant shall in any way affect the obligation of the Lender under the
Loan; and provided further that no such participant shall be entitled to receive
payment hereunder of any amount greater than the amount which would have been
payable had the Lender not granted a participation to such participant.

 

[Remainder of this page intentionally left blank; signature page follows]

 

 13  

 

 

IN TESTIMONY WHEREOF, each of the parties hereto have caused this Loan Agreement
to be duly executed as of the day and year first above written.

 

  BORROWER:         WSI INDUSTRIES, INC.,   a Minnesota corporation         By:
/s/ Paul D. Sheely   Name: Paul D. Sheely   Its: Chief Financial Officer        
LENDER:         TRADITION CAPITAL BANK,   a Minnesota banking corporation      
  By: /s/ Natalia Armitage   Name: Natalia Armitage   Its: Senior Vice President

 

 14  

 

 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

See attached.

 

   

 

 

COMPLIANCE CERTIFICATE

 

TO: Tradition Capital Bank, a Minnesota banking corporation (“Lender”).

 

Pursuant to that certain Loan Agreement dated February 15, 2017, by and between
the WSI INDUSTRIES, INC., a Minnesota corporation (“Borrower”) and Lender, and
any amendments thereto and extensions thereof (“Loan Agreement”), the
undersigned hereby:

 

A. Repeats and reaffirms to the Lender each and all of the representations and
warranties made by the Borrower in the Loan Agreement and the agreements
referred to therein or related thereto, and certifies to the Lender that each
and all of said warranties and representations are true and correct as of the
date hereof, except as they relate to an earlier date. Unless otherwise defined
herein, all terms used herein which are defined in the Loan Agreement shall have
the same meanings herein as in the Loan Agreement.     B. Represents, warrants
and certifies to the Lender that the Borrower has achieved the required dollar
amount set forth below for each of the covenants as defined in Sections 4.11 and
4.12 of the Loan Agreement as of the date of this Compliance Certificate.

 

Covenants  Required   Actual  Minimum Tangible Net Worth  $9,000,000.00   $- 
Minimum Working Capital  $4,500,000.00   $- 

 

C. Represents, warrants and certifies that no Event of Default is existing at
the date of this Compliance Certificate, and to the best of the knowledge and
belief of the officer of the undersigned executing this Compliance Certificate,
there has not been (except as may be otherwise indicated below) any change since
the computation date specified above which would materially change any of the
amounts shown above as such amounts were computed as of the date of this
Compliance
Certificate:____________________________________________________________

 

Date: ______________________. WSI INDUSTRIES, INC.,   a Minnesota corporation  
      By:     Name: Paul D. Sheely   Its: Chief Financial Officer

 

   

 

 



 

 